In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-073 CV

____________________


IN RE JOHN CHARLES SPURLOCK




Original Proceeding



MEMORANDUM OPINION (1)
	On February 28, 2005, John Charles Spurlock filed a petition for writ of
mandamus.  An inmate in the Correctional Institutions Division of the Texas Department
of Criminal Justice who recovered a judgment against another inmate, Spurlock complains
the trial court failed to rule on Spurlock's pending motions and cause a writ of garnishment
to issue in enforcement of his judgment against James W. Bright.  
	On March 3, 2005, we notified the relator that the petition did not comply with the
Rules of Appellate Procedure applicable to original proceedings filed in appellate courts,
granted him thirty days to amend his petition, and directed Spurlock to mail a copy of the
petition to the respondent and the real party in interest. See Tex. R. App. P. 9.5, 52.  On
March 18, 2005, Spurlock filed an amended petition.  Spurlock claims he cannot comply
with our directive to mail a copy of the petition to the real party in interest because the
Department refuses to allow him to serve pleadings on Bright.  Spurlock concedes the writ
of garnishment issued, but complains that the trial court has not ruled on a request for an
injunction against the Texas Department of Criminal Justice for "obstruction of justice." 
	Mandamus will issue only to correct a clear abuse of discretion or violation of a
duty imposed by law when that abuse cannot be remedied by appeal.  Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex.1992); Walker v. Packer, 827 S.W.2d 833, 839
(Tex.1992).   The relator has not demonstrated that the trial court abused its discretion,
nor has he shown that he is entitled to the relief sought.  Accordingly, the petition for writ
of mandamus is denied.  
	WRIT DENIED.
								PER CURIAM

Opinion Delivered March 24, 2005 
Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Tex. R. App. P. 47.4.